

115 HR 1948 IH: Small Bank Holding Company Relief Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1948IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mrs. Love (for herself and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo raise the consolidated assets threshold under the small bank holding company policy statement,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Small Bank Holding Company Relief Act. 2.Changes required to small bank holding company policy statement on assessment of financial and managerial factors (a)In generalBefore the end of the 6-month period beginning on the date of the enactment of this Act, the Board of Governors of the Federal Reserve System shall revise the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors (12 C.F.R. part 225—appendix C) to raise the consolidated asset threshold under such policy statement from $1,000,000,000 (as adjusted by Public Law 113–250) to $10,000,000,000.
 (b)Conforming amendmentSubparagraph (C) of section 171(b)(5) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5371(b)(5)) is amended to read as follows:
				
 (C)any bank holding company or savings and loan holding company that is subject to the application of the Small Bank Holding Company Policy Statement on Assessment of Financial and Managerial Factors of the Board of Governors (12 C.F.R. part 225—appendix C)..
			